ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Botach Tactical                             )      ASBCA No. 60234
                                            )
Under Contract No. W911S7-10-F-0055         )

APPEARANCE FOR THE APPELLANT:                      Mr. Chushim Botach

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   LTC Timothy A. Furin, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       By email dated 25 September 2015, Mr. Chushim Botach filed a notice of appeal
which the Board docketed as ASBCA No. 60234. The email indicates it was sent from
chushim@botach.com. In response to the Board's 2 8 September 2015 Order, which directed
Mr. Chushim Botach to show that Botach Tactical was represented in this appeal by a person
meeting the criteria of Board Rule 15, Mr. Chushim Botach submitted a 13 October 2015
email in which he stated: "Bar Kochba Botach is the owner of Botach Tactical. He can be
reached at Bk@botach.com."

       Mr. Bar Kochba Botach has not filed a written notice of appearance with the Board, as is
required by Board Rule l 5(a). The Board has received no responses from Mr. Bar Kochba
Botach to Orders sent via email to bk@botach.com on 10 November and 4 December 2015.

       On 2 February 2016, the Board informed Messrs. Botach that ifBotach Tactical
intended to pursue this appeal, a person meeting the requirements of Board Rule 15(a)
should file a written notice of appearance with the Board no later than 19 February 2016.
The Board Order was sent via email to Mr. Bar Kochba Botach at bk@botach.com and to
Mr. Chushim Botach at chushim@botach.com, and also via USPS. No response was
received by the Board.

       By Order dated 24 February 2016, sent to the two email addresses set forth above,
the Board again directed Messrs. Botach to file a written notice of appearance of a
representative meeting the requirements of Board Rule 15(a) within 14 days ofthe date of
the Order. The Order stated that ifBotach Tactical did not comply with the Order, the
Board intended to dismiss the appeal without further notice to the parties. The Board has
received no response.
         Without a representative meeting the requirements of Board Rule 15, the Board is
  unable to proceed. Accordingly, the appeal is dismissed.

         Dated: 15 March 2016


                                                  d2? ~
                                                 ~tMPL~
                                                       efiz{-
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals




 I concur                                         I concur


  JVK
~f~-::L__ i
 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
 Services Board of Contract Appeals in ASBCA No. 60234, Appeal ofBotach Tactical,
 rendered in conformance with the Board's Charter.

         Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals
                                                                                            I
                                             2